DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2021.
Applicant's election with traverse of Invention I and Species A in the reply filed on October 5, 2021 is acknowledged.  The traversal is first on the ground(s) that the apparatus of Invention II cannot be made via a method that is not the method of Invention I. This is not found persuasive because while claim 18 of Invention II recites “a portion of an aircraft assembled according to the method of claim 1,” the recitation of “assembled according to the method of claim 1” is a ‘product-by-process’ limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113. Because the apparatus of Invention II can be made by a process which does not comprise the steps of ‘automatically sensing a position on a structure relative to an overhang on the structure’ and ‘moving an offset collar installer about a rotation axis to 
Applicant next argues that Examiner has not provided an adequate support of the assertion that Species A and B are distinct. Applicant’s Specification teaches that the embodiments of Species A and B are distinct from one another (paragraph 45, stating that the “bolt can be selected from a group comprising a pin, the pin with a pin-tail, a threaded bolt, and a lock bolt”).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “… such that a collar in the fastener system is held in the position over the hole in which the offset collar installer is connected to a platform ...” While the claim previously provides antecedent basis for the ‘position’ and the ‘hole,’ the claim does not provide proper antecedent basis for “the position over the hole in 
Claim 3 recites the limitation “the platform on the structure to the hole in the structure.” While the claim previously provides antecedent basis for the ‘platform’ and the ‘hole,’ the claim does not provide proper antecedent basis for “the platform on the structure” and “the hole in the structure.” Therefore, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the previously recited ‘platform’ and ‘hole,’ or whether Applicant intends the limitation to set forth a second ‘platform’ and ‘hole,’ which are separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “moving the platform to the hole, wherein the hole is in the structure.”
Claim 4 recites the limitation “holding the collar for swaging to the pin with the engagement feature inserted through the hole using a collar holder in the offset collar installer …” The limitation is indefinite for several reasons. First, while the claim previously provides antecedent basis for the ‘collar,’ the claim does not provide proper antecedent basis for “the collar for swaging to the pin.” Therefore, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the previously 
Claim 4 further recites the limitation “wherein fastening the collar to the bolt comprises: …” Examiner notes that the claim does not recite a previously step of ‘fastening the collar to the bolt.’ Therefore, it is unclear as to whether Applicant intends the limitation to further define some other step, or whether Applicant intends to set forth a step of ‘fastening the collar to the bolt,’ which is separate and independent from any other step of the claimed method. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein fastening the collar to the engagement feature comprises: …”
Claim 5 recites the step of “moving the offset collar installer around the rotation axis using a movement system …” The limitation is indefinite because it is unclear as to whether Applicant intends the limitation to refer to, and further define, the previously recited step of “moving the offset collar installer about a rotation axis,” or whether Applicant intends to set forth a second step of ‘moving the offset collar installer around 
Claim 10 recites “The method of claim 1, wherein the offset collar installer is a first offset collar installer and further comprises: replacing …” It is generally unclear as to whether Applicant intends the limitations subsequent to “and further comprises” to further define the ‘method of claim 1’ or the ‘first offset collar.’ For the purposes of this Office Action, Examiner will interpret the claim as “The method of claim 1, wherein the offset collar installer is a first offset collar installer and the method further comprises: replacing …”
Claim 10 further recites the limitation “wherein the change assembly is removably connected to the change assembly.” It is generally unclear as to how the ‘change assembly’ can be removably connected to itself. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the change assembly is removably connected to the first offset collar installer.”
Claim 11 recites the limitation “the platform configured on the structure …” While the claim previously provides antecedent basis for the ‘platform, the claim does not provide proper antecedent basis for “the platform configured on the structure.” Therefore, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the previously recited ‘platform,’ or whether Applicant intends the limitation to set forth a second ‘platform,’ which is separate and independent from the 
Claim 13 recites “The method of claim 1, wherein the platform and the offset collar installer form an inner mold line machine located on an inner mold line side of the structure and further comprises: inserting a pin …” It is unclear as to whether Applicant intends the limitation subsequent to ‘and further comprising’ to further define the ‘method of claim 1’ or the ‘inner mold line machine.’ For the purposes of this Office Action, Examiner will interpret the limitation as “The method of claim 1, wherein the platform and the offset collar installer form an inner mold line machine located on an inner mold line side of the structure and the method further comprises: inserting a pin …”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 10 – 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (U.S. Patent Application Publication Number 2015/0225065) in view of Soto Martinez (U.S. Patent Application Publication Number 2013/0212883).
As to claim 1, Brunner teaches a structure of an aircraft fuselage (figures 1 – 3; page 2, paragraph 25), wherein components of the structure are fastened together via fastener system (figures 3a – 3c, element 106 being the ‘fastener system’ and elements 
However, while Brunner teaches installing a fastening system onto the structure, Brunner does not teach how to install the fastening system. Soto Martinez teaches a method for installing a fastener system onto a structure of an aircraft fuselage (abstract), comprising: automatically sensing a position on a structure for installing a fastener system in a hole using an offset collar installer (figures 1 and 3, element 10 being the ‘structure’ and element 25 being the ‘offset collar installer’; page 3, paragraphs 57 – 58); moving the offset collar installer about a rotation axis to the position such that a collar in the fastener system is held over the hole while the offset collar installer is positioned over the position and while the offset collar installer is connected to a platform (figures 1 and 3, element 13 being the ‘collar,’ see below; page 3, paragraphs 57 – 58 and 61).

    PNG
    media_image1.png
    559
    565
    media_image1.png
    Greyscale

Soto Martinez further teaches fastening the collar to an engagement feature of a bolt in the hole (figure 1, element 11 being the ‘bolt’ and the threads of the bolt being the ‘engagement feature’; page 2, paragraphs 35 – 39). It would have been obvious to one skilled in the art to install a fastener system onto the structure of Brunner, via the method and offset collar installer of Soto Martinez, because Soto Martinez teaches that use of the given method and offset collar installer provides the benefit of automatically and autonomously installing the fastener system in a manner that is cost efficient (page 1, paragraphs 10 – 11).
As to claim 2, Brunner teaches that the position is under the overhang of the structure (figures 3a – 3c, elements 106, 113, 117, and 112).
As to claim 3, Soto Martinez teaches moving the platform to the hole (page 3, paragraphs 57 – 58).
As to claim 5, Soto Martinez teaches that moving the offset collar installer about the rotation axis comprises using a movement system connected to the platform, wherein the movement system is connected to the offset collar installer (figure 3, elements 21, 23, and 27 being the ‘movement system’; page 2, paragraph 44).
As to claim 6, Soto Martinez further teaches moving the platform along axes using the movement system (page 3, paragraphs 57 – 58 and 61).
As to claim 10, Soto Martinez teaches that the offset collar installer is a first offset collar installer (figure 3, element 25) and the method further comprises: replacing the first offset collar installer with a second offset collar installer using a change assembly, wherein the change assembly is removably connected to the first offset collar, wherein the first offset collar installer is replaceable with the second offset collar installer without 
As to claim 11, Soto Martinez teaches moving the platform using a dual track system (page 3, paragraphs 57 – 58 and 61).
As to claim 12, Soto Martinez teaches that the structure is a fuselage section (figure 1, element 10; pages 1 and 2, paragraphs 2 and 42).
As to claim 13, Soto Martinez teaches that the platform and the offset collar installer form an inner mold line machine located on an inner mold line side of the structure (figure 2, element 25) and the method further comprises: inserting a pin through the hole from an outer mold line side of the structure using an outer mold line machine (figure 1a, elements 11 and 10; page 2, paragraph 43). Examiner notes that use of an ‘outer mold line machine’ can be found because Soto Martinez teaches the pin being inserted into the hole via an ‘automated system’ which requires the use of some type of machine, which may reasonably be considered an ‘outer mold line machine.’
As to claim 14, Soto Martinez teaches that the collar is a threaded collar (figure 1, element 13; page 2, paragraph 38).
As to claim 17, Soto Martinez teaches that the bolt is a pin (figure 1, element 11; page 2, paragraph 38).
Claims 4, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Soto Martinez as applied to claim 1 above, and further in view of Erickson (U.S. Patent Application Publication Number 2013/0255053).
As to claim 4, Soto Martinez teaches holding the collar using a collar holder of the offset collar installer in which the collar is held in the position offset from the rotation axis by the collar holder (figure 4, element 31’ being the ‘collar holder’; pages 2 – 3, paragraphs 51 – 55).
However, Soto Martinez teaches fastening the bolt to the collar by threading the collar onto the bolt (figure 1d, elements 11 and 13; page 2, paragraphs 38 – 39), rather than swaging the collar onto the bolt. Erickson teaches a method for installing a fastener system onto a structure (abstract) comprising: moving an offset collar installer to a position such that a collar of the fastener system is held over a hole of the structure (figure 2, element 100 being the ‘offset collar installer’ and element 110 being the ‘collar’; pages 1 - 2, paragraphs 13 – 15); fastening the collar to an engagement feature of a pin in the hole (figures 2 and 3, element 120 being the ‘pin’; page 2, paragraph 18). Erickson further teaches that the step of fastening the collar to the engagement feature is performed by swaging the collar to pin using a swage assembly on the offset collar installer configured to swage the collar to engage the engagement feature on the pin (figures 2 and 3, element 200 being the ‘swage assembly’ and elements 110 and 120; page 2, paragraph 18). It would have been obvious to one skilled in the art to substitute the offset collar installer of Erickson, wherein the step of fastening the collar to the engagement feature is performed by swaging via a swage assembly of the offset collar installer, for the offset collar installer of Soto Martinez, wherein the step of fastening the collar to the engagement feature is perform by threading the collar onto the pin via the offset collar installer, because one skilled in the art would have recognized that either offset collar installer, and either method of method of fastening, would provide the same 
As to claim 8, Soto Martinez teaches that the bolt is a pin with a pin tail (figure 1a, upper portion of element 11 being the ‘pin tail’; page 2, paragraph 36) and further comprising: removing debris around the hole using a vacuum system connected to the platform (figures 1e and 4, element 17 being the ‘debris’ and element 56 being the ‘vacuum system’; pages 2 and 3, paragraphs 40 and 56).
However, Soto Martinez teaches fastening the bolt to the collar by threading the collar onto the bolt (figure 1d, elements 11 and 13; page 2, paragraphs 38 – 39), rather than swaging the collar onto the bolt. Erickson teaches a method for installing a fastener system onto a structure (abstract) comprising: moving an offset collar installer to a position such that a collar of the fastener system is held over a hole of the structure (figure 2, element 100 being the ‘offset collar installer’ and element 110 being the ‘collar’; pages 1 - 2, paragraphs 13 – 15); fastening the collar to an engagement feature of a pin in the hole (figures 2 and 3, element 120 being the ‘pin’; page 2, paragraph 18); and removing debris around the hole after fastening the collar to the pin (page 2, paragraph 18). Erickson further teaches that the step of fastening the collar to the engagement feature is performed by swaging the collar to the engagement feature of the pin (figures 2 and 3, elements 110 and 120; page 2, paragraph 18). It would have been obvious to one skilled in the art to substitute the offset collar installer of Erickson, wherein the step of fastening the collar to the engagement feature is performed by swaging, for the offset collar installer of Soto Martinez, wherein the step of fastening the 
As to claim 9, Examiner notes that both Soto Martinez and Erickson teach removing debris around the hole, rather than removing the pin tail. Because the limitations of claim 9 further define the step of removing the pin tail, the limitations of claim 9 are not required to show obviousness.
As to claim 15, Soto Martinez teaches that the bolt is a pin (figure 1, element 11; page 2, paragraph 35). However, Soto Martinez teaches fastening the bolt to the collar by threading the collar onto the bolt (figure 1d, elements 11 and 13; page 2, paragraphs 38 – 39), rather than swaging the collar onto the bolt. Erickson teaches a method for installing a fastener system onto a structure (abstract) comprising: moving an offset collar installer to a position such that a collar of the fastener system is held over a hole of the structure (figure 2, element 100 being the ‘offset collar installer’ and element 110 being the ‘collar’; pages 1 - 2, paragraphs 13 – 15); and fastening the collar to an engagement feature of a pin in the hole (figures 2 and 3, element 120 being the ‘pin’; page 2, paragraph 18). Erickson further teaches that the step of fastening the collar to the engagement feature is performed by swaging the collar to the engagement feature of the pin (figures 2 and 3, elements 110 and 120; page 2, paragraph 18). It would have been obvious to one skilled in the art to substitute the offset collar installer of Erickson, wherein the step of fastening the collar to the engagement feature is performed by swaging, for the offset collar installer of Soto Martinez, wherein the step of fastening the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Soto Martinez as applied to claim 5 above, and further in view of Gosselin (International Publication Number WO 2015/197333 A1).
Because Gosselin is published in French, all citations to Gosselin will actually refer to U.S. Patent Application Publication Number 2017/0157776, which claims priority from Gosselin.
As to claim 7, while Soto Martinez teaches the use of a movement system to move the offset collar installer and the platform, Soto Martinez does not teach the elements of the movement system itself. Gosselin teaches a robot comprising a tooling end effector mounted to a platform (figure 1, element 8 being the ‘tooling end effector’ and element 14 being the ‘platform’; page 3, paragraphs 64 and 72), wherein the tooling end effector and platform are moved via a movement system connected to the platform and the tooling end effector (page 3, paragraphs 69 – 71, wherein the ‘control means’ is the ‘movement system’). Gosselin further teaches that the movement system comprises a bearing assembly connected to the tooling end effector (pages 5 and 19, paragraphs 101 and 343, wherein the ‘main kinematic chain’ comprises the ‘bearing assembly’), wherein the bearing assembly is configured to move around a rotation axis (page 5, paragraph 101); a gear ring connected to the bearing assembly (figure 6, element 151 being the ‘gear ring’; page 7, paragraph 129); and a drive assembly connected to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726